[J-24-2022]
                      IN THE SUPREME COURT OF PENNSYLVANIA
                                 EASTERN DISTRICT

  BAER, C.J., TODD, DONOHUE, DOUGHERTY, WECHT, MUNDY, BROBSON, JJ.


 WILLIAM KORNFEIND,                              :   No. 30 EAP 2021
                                                 :
                       Appellee                  :   Appeal from the Judgment of
                                                 :   Superior Court entered on
                                                 :   November 9, 2020 at No. 2398 EDA
               v.                                :   2019, reversing and affirming the
                                                 :   Judgment entered on April 18, 2019
                                                 :   in the Court of Common Pleas,
 NEW WERNER HOLDING CO., INC. &                  :   Philadelphia County, Civil Division at
 THE HOME DEPOT, INC.                            :   No. 04581 August Term, 2015.
                                                 :
                                                 :   ARGUED: April 12, 2022
 APPEAL OF: NEW WERNER HOLDING                   :
 CO., INC.                                       :


                                         OPINION


JUSTICE MUNDY                                            DECIDED: August 16, 2022
       We granted allowance of appeal to consider whether the Pennsylvania Uniform

Statute of Limitations on Foreign Claims Act, 42 Pa.C.S. § 5521(b), requires our courts

to apply—or “borrow”—a foreign jurisdiction’s statute of repose to a claim that has

accrued in a foreign jurisdiction. Section 5521, which is also referred to as the “borrowing

statute,” provides:

              § 5521. Limitations on foreign claims

              (a) Short title of section.—This section shall be known and
              may be cited as the “Uniform Statute of Limitations on Foreign
              Claims Act.”

              (b) General rule.—The period of limitation applicable to a
              claim accruing outside this Commonwealth shall be either that
              provided or prescribed by the law of the place where the claim
              accrued or by the law of this Commonwealth, whichever first
              bars the claim.

              (c) Definition.—As used in this section “claim” means any
              right of action which may be asserted in a civil action or
              proceeding and includes, but is not limited to, a right of action
              created by statute.
42 Pa.C.S. § 5521. Because we agree with the lower courts that the Uniform Statute of

Limitations on Foreign Claims Act does not require the application of a foreign

jurisdiction’s statute of repose, we affirm the portion of the order of the Superior Court

that affirmed the trial court order denying the motion for summary judgment filed by

Appellant New Werner Holding, Co., Inc. (New Werner).

                      I. FACTUAL AND PROCEDURAL HISTORY

       On September 6, 2013, Appellee William Kornfeind was injured when he fell from

a 28-foot extension ladder while performing maintenance work on the roof of his home in

Wauconda, Illinois. He averred that the top portion of the extension ladder unexpectedly

slid or telescoped downward while he was on it, causing him to fall to the ground. Am.

Compl., 7/19/17, at 8, ¶¶ 27-29. As a result, Kornfeind sustained numerous injuries,

including spinal injuries that rendered him tetraplegic. Id. at 8, ¶ 30.

       The ladder was designed, manufactured, and distributed by Old Ladder Company

(Old Ladder) in 1995. Id. at 7, ¶ 20; New Werner’s Mot. for Summ. J., 1/7/19, at 2.

Kornfeind believed he purchased it from The Home Depot (Home Depot) in Illinois

sometime in the late 1990s. Id. at Ex. A., Kornfeind’s 5/8/18 Dep., at 134. Old Ladder

filed for bankruptcy in 2006. Id. at 2-3. In 2007, New Werner purchased certain assets

of and assumed certain liabilities from Old Ladder. Id. at 2.

       On September 3, 2015, Kornfeind commenced this action in the Philadelphia Court

of Common Pleas by filing a praecipe for a writ of summons, followed by a May 26, 2017




                                       [J-24-2022] - 2
complaint, and a July 19, 2017 amended complaint.1             In the amended complaint,

Kornfeind asserted causes of action for product liability and negligence against several

defendants, including New Werner, as the owner of the product line, and Home Depot,

as the seller of the ladder.2 Regarding his product liability claims, Kornfeind’s theory was

that the ladder was defectively designed because it did not include a “Quick Latch” safety

component that a competitor ladder company had invented. Kornfeind’s Resp. to New

Werner’s Mot. for Summ. J., 2/6/19, at 3.

       After the close of discovery, New Werner and Home Depot each filed motions for

summary judgment. As relevant to this appeal, they both asserted the trial court should

utilize Pennsylvania’s Uniform Statute of Limitations on Foreign Claims Act to borrow

Illinois’ ten-year statute of repose for product liability claims, 735 ILCS 5/13-213(b), which

provides:

       (b) Subject to the provisions of subsections (c) and (d) no product liability
       action based on the doctrine of strict liability in tort shall be commenced
       except within the applicable limitations period and, in any event, within 12
       years from the date of first sale, lease or delivery of possession by a seller
       or 10 years from the date of first sale, lease or delivery of possession to its
       initial user, consumer, or other non -seller, whichever period expires earlier,
       of any product unit that is claimed to have injured or damaged the plaintiff,
       unless the defendant expressly has warranted or promised the product for
       a longer period and the action is brought within that period.
735 ILCS 5/13-213(b) (effective 1/01/91 to 3/8/95).3 They argued that because Kornfeind

admitted in his deposition that he purchased the ladder in the late 1990s, the latest he

1 The case was placed on deferred status due to Old Ladder Co.’s bankruptcy. In 2017,
the automatic stay was lifted, and the case returned to active status.
2The parties stipulated to the dismissal of Kornfeind’s claims against Menard, Inc. and
Sears Roebuck & Co., which had asserted that Menard or Sears sold the ladder.
3 As the Superior Court noted, Illinois’ 1995 Tort Reform Act amended the statute of
repose to apply to any theory of liability, not just strict product liability claims. However,
in 1997, the Illinois Supreme Court held the Tort Reform Act was void in its entirety since
certain provisions were contrary to the Illinois constitution and were not severable from



                                       [J-24-2022] - 3
could have purchased it was on December 31, 1999, which was more than ten years

before he filed suit in 2015. As Kornfeind’s product liability claims would be time-barred

by the Illinois statute of repose and Pennsylvania does not have a statute of repose for

product liability claims, New Werner and Home Depot argued that the Pennsylvania

borrowing statute required the trial court to apply the shorter Illinois statute of repose and

dismiss Kornfeind’s product liability claims as untimely.4

       The trial court denied both motions for summary judgment. It reasoned that, as a

matter of law, Pennsylvania’s borrowing statute “is explicitly limited to statutes of

limitations and does not include statutes of repose.” Trial Ct. Op., 9/24/18, at 5. It

emphasized that the plain language of the borrowing statute applied only to statutes of

limitations, highlighting that the title itself, the “‘Uniform Statute of Limitations on Foreign

Claims Act,’ precludes its application to statutes of repose.” Id. (emphasis in original)

(citing 42 Pa.C.S. § 5521(a)). Further, it explained the “intent of the [borrowing statute]

is to prevent forum shopping for a jurisdiction that affords greater rights or a longer statute

of limitations, not to dismiss cases that were timely filed within the statute of limitations of

both states.” Id. at 6.




the act’s remaining provisions. Best v. Taylor Mach. Works, 689 N.E.2d 1057, 1105 (Ill.
1997). Under Illinois law, if an act is “unconstitutional in its entirety, the state of the law
is as if the act had never been enacted, and the law in force is the law as it was before
the adoption of the unconstitutional amendment.” Cassidy v. China Vitamins, LLC, 89
N.E.3d 944, 950 (Ill. App. Ct. 2017) (applying a pre-1995 version of a statute amended
by the 1995 Tort Reform Act and held unconstitutional by Best). Accordingly, the pre-
1995 version of subsection 5/13-213(b) is potentially applicable through the borrowing
statute.
4  In the alternative, New Werner and Home Depot argued that the trial court should
engage in a choice of law analysis and apply the substantive law of Illinois, which included
its statute of repose. That choice of law argument is not before this Court in this appeal.



                                        [J-24-2022] - 4
       The trial court subsequently denied New Werner and Home Depot’s motions to

certify the interlocutory orders for immediate appeal pursuant to 42 Pa.C.S. § 702(b).

New Werner and Home Depot then filed a timely joint petition with the Superior Court for

permission to appeal pursuant to Pa.R.A.P. 1311(a), which the Superior Court granted.

       The Superior Court affirmed the trial court order denying summary judgment to

New Werner in a unanimous published opinion.5 Kornfeind v. New Werner Holding Co.,

Inc., 241 A.3d 1212, 1215 (Pa. Super. 2020). On appeal, New Werner argued that the

phrase “period of limitations” in the Pennsylvania borrowing statute should be interpreted

to include statutes of repose as well as statutes of limitation, which the Superior Court

identified as an issue of first impression. Id. at 1219. The Superior Court explained that

it reviews a denial of summary judgment for errors of law or abuse of discretion. Id. at

1216. Further, the court noted that statutory interpretation of the borrowing statute was

a question of law over which it had a de novo standard of review and a plenary scope of

review. Id. at 1219-20. The Superior Court acknowledged that the goal of statutory

interpretation is to give effect to the legislature’s intent, the best indication of which is the

plain language of the statute. Id. at 1220. The court noted that it must apply unambiguous

statutory language; however, if the statute was ambiguous, then the court would look to

the Statutory Construction Act, 1 Pa.C.S. § 1921(c), to determine the legislature’s intent.

Id.

       The Superior Court noted that while both statutes of repose and statutes of

limitations impose temporal limitations on liability, they are distinct in how the time periods

are measured and in their policies. Id. (quoting Dubose v. Quinlan, 173 A.3d 634, 643-


5 The Superior Court also concluded the trial court erred in denying Home Depot’s motion
for summary judgment because Kornfeind did not produce sufficient evidence that he
purchased the ladder from Home Depot. Kornfeind, 241 A.3d at 1218. That portion of
the Superior Court’s decision is not at issue in this appeal.


                                        [J-24-2022] - 5
45 (Pa. 2017)). A statute of limitation begins to run when the plaintiff’s claim accrues,

while a statute of repose begins to run from the defendant’s last culpable act. Id. As

such, a “statute of repose limit is ‘not related to the accrual of any cause of action; the

injury need not have occurred, much less have been discovered.’” Id. (quoting Dubose,

173 A.3d at 643-45). Further, while the statutes have similar policies, a statute of

limitation encourages a plaintiff to diligently pursue claims and precludes a plaintiff’s

revival of stale claims, and a statute of repose represents a legislative judgment that a

defendant should not be subject to liability after a certain time. Id. at 1221. The Superior

Court added that “statutes of limitations are a form of procedural law that bar recovery on

an otherwise viable cause of action.         Conversely, statutes of repose operate as

substantive law by extinguishing a cause of action outright and precluding its revival.” Id.

(quoting Graver v. Foster Wheeler Corp., 96 A.3d 383, 387 (Pa. Super. 2014)).

       Turning specifically to the borrowing statute, the Superior Court initially agreed with

New Werner that the temporal phrase “period of limitation” standing alone is broad

enough to refer to either a statute of limitations or a statute of repose. Id. However, in

the context of the borrowing statute, “[t]he legislature’s use of the phrase ‘period of

limitation’ in connection with the phrase ‘applicable to a claim accruing outside this

Commonwealth,’ suggests that the legislature intended to include only statutes of

limitations and not statutes of repose because only statutes of limitations are related to

accrual of a claim.” Id. at 1221-22.

       Nonetheless, the Superior Court identified “some ambiguity” in the borrowing

statute because “it is reasonably conceivable that once the claim accrued and the lawsuit

was instituted[,] the legislature intended to apply any period of limitation to the claim.” Id.

at 1222. The Superior Court resolved this ambiguity by relying mainly on the short title of

the borrowing statute: the “Uniform Statute of Limitations on Foreign Claims Act.” Id.




                                       [J-24-2022] - 6
(emphasis in original) (quoting 42 Pa.C.S. § 5521(a)). It was significant, in the court’s

view, that the legislature included the legal term of art “statute of limitations” in the short

title and referred to accrual in the operative subsection. Id. The Superior Court dismissed

New Werner’s citation to other states’ precedent holding that their borrowing statutes

included statutes of repose because their borrowing statutes were materially different

from the Pennsylvania borrowing statute. Id. at 1223 n.6 (distinguishing the borrowing

statutes of Delaware, California, Illinois, New York, Wisconsin, and Texas).

       Instead, the Superior Court was persuaded by an Oklahoma Supreme Court case

as Oklahoma was one of only two other jurisdictions that had adopted the Uniform Statute

of Limitations on Foreign Claims Act and the only jurisdiction to decide whether it included

statutes of repose. Id. at 1224 (noting West Virginia also adopted the uniform statute but

had not decided whether it included statutes of repose); see also 1 Pa.C.S. § 1927

(providing uniform statutes should be interpreted consistent with other states’

interpretations); Sternlicht v. Sternlicht, 876 A.2d 904, 911 (Pa. 2005) (providing that other

states’ interpretations of uniform laws must be considered and given “great deference”).

In that case, the Oklahoma Supreme Court held that the phrase “period of limitations” in

its borrowing statute did not include statutes of repose. Consolidated Grain & Barge Co.

v. Structural Sys., Inc., 212 P.3d 1168, 1175-76 (Okla. 2009). That court reasoned that

because the borrowing statute contained the concept of accrual and the title contained

the phrase “statutes of limitation,” it “suggest[ed] intent to provide a time period that

operates on the [procedural] remedy and not on the [substantive] right to an action for

damages.” Id. at 1175. Therefore, the Oklahoma Supreme Court concluded that its

borrowing statute “is a procedural law that applies to time periods that operate upon the

remedy” and did not include statutes of repose. Id.




                                       [J-24-2022] - 7
       The Superior Court reiterated that, similar to Oklahoma, Pennsylvania regards

statutes of limitation as procedural laws that bar a plaintiff’s right to a remedy, while

statutes of repose are substantive laws that “‘extinguish a party’s cause of action upon

the expiration of the time period.’” Kornfeind, 241 A.3d at 1225 (quoting City of Phila. v.

City of Phila. Tax Review Bd. ex rel. Keystone Health Plan E., Inc., 132 A.3d 946, 952

(Pa. 2015)). Thus, the Superior Court found persuasive Consolidated Grain’s analysis of

Oklahoma’s substantively similar borrowing statute.6 This, plus our statute’s reference to

accrual, its short title, and the purpose of the uniform law, persuaded the Superior Court

that “the Pennsylvania legislature intended the phrase ‘period of limitation’ in

Pennsylvania’s borrowing statute to include only statutes of limitations, not statutes of

repose.” Id. Accordingly, the Superior Court affirmed the trial court’s order denying New

Werner summary judgment.

                       II. ISSUES AND STANDARD OF REVIEW

       This Court granted New Werner’s petition for allowance of appeal to consider the

following issue:

              Does the phrase “period of limitation” in Pennsylvania’s
              borrowing statute, 42 Pa.C.S. § 5521, encompass statutes of
              repose of foreign jurisdictions?
Kornfeind v. New Werner Holding Co., Inc., 264 A.3d 334 (Pa. 2021) (per curiam).

       As this issue presents a pure legal question of statutory interpretation, our standard

of review is de novo, and our scope of review is plenary. MERSCORP, Inc. v. Del.

County, 207 A.3d 855, 861 (Pa. 2019). In construing a statute, a court must give effect

to the legislature’s intent and to all the statute’s provisions. 1 Pa.C.S. § 1921(a). The

6 The Superior Court noted that Oklahoma’s borrowing statute applies the period of
limitation that is longer, which differs from Pennsylvania’s borrowing statute, but the court
maintained this deviation was not relevant to the Oklahoma Supreme Court’s analysis
and was not relevant to the Superior Court’s comparison. Kornfeind, 241 A.3d at 1224
n.8; 1225 n.9.


                                      [J-24-2022] - 8
statute’s plain language is the best indicator of the legislature’s intent. Crown Castle NG

E. LLC v. Pa. Pub. Util. Comm’n, 234 A.3d 665, 674 (Pa. 2020). To ascertain the plain

meaning, we consider the operative statutory language in context and give words and

phrases their common and approved usage. Id. Courts must give effect to a clear and

unambiguous statute and cannot disregard the statute’s plain meaning to implement its

objectives.   Id.   “A statute is ambiguous when there are at least two reasonable

interpretations of the text.” A.S. v. Pa. State Police, 143 A.3d 896, 905-06 (Pa. 2016).

“Only if the statute is ambiguous, and not explicit, do we resort to other means of

discerning legislative intent.” Matter of Private Sale of Prop. by Millcreek Twp. Sch. Dist.,

185 A.3d 282, 291 (Pa. 2018). When a statute is ambiguous, courts apply the factors in

the Statutory Construction Act to discern the legislature’s intent. 1 Pa.C.S. § 1921(c).

      III. “PERIOD OF LIMITATION” AS USED IN THE UNIFORM STATUTE OF

              LIMITATIONS ON FOREIGN CLAIMS ACT, 42 PA.C.S. § 5521

A. PARTIES’ ARGUMENTS

       New Werner argues that the plain language of the borrowing statute resolves this

case. New Werner’s Brief at 15. Contrary to the Superior Court, Appellant does not view

the statute as ambiguous. In New Werner’s view, “[t]he plain language of the borrowing

statute draws no distinction between statutes of repose and statutes of limitation. Rather,

by its plain terms the borrowing statute looks only to whether the claim in question is time-

barred by the laws of the state in which the claim accrued[.]” Id. In the context of the

borrowing statute, New Werner contends accrual refers to where the claim accrued, not

when it accrued. Thus, because Kornfeind’s claim accrued in Illinois, then the borrowing

statute provides that Illinois’ “period of limitations” applies, including Illinois’ statute of

repose, which bars Kornfeind’s claim.




                                       [J-24-2022] - 9
       New Werner criticizes the Superior Court for finding the phrase “period of

limitation” ambiguous and then looking to the phrase “applicable to a claim accruing

outside this Commonwealth.” Id. at 15-16. New Werner argues that the phrase “period

of limitation” is not restricted or modified by the phrase relating to accrual. Because the

accrual phrase focuses on where the claim accrued (and not when), New Werner

maintains the Superior Court’s conclusion is erroneous. Id. at 16; see also id. at 17

(positing “the statute’s two references to accrual are made in the context of the place of

accrual, not when a claim accrued.” (emphasis in original)). Instead, New Werner reads

the phrase “period of limitation” as plainly meaning any limitations period on an action,

including statutes of limitation and statutes of repose. Id. at 19.

       Alternatively, New Werner argues that even if the phrase is ambiguous, we should

resolve that ambiguity by considering the 1 Pa.C.S. § 1921(c) factors, which include “the

occasion and necessity for the statute or rule, the mischief to be remedied, and the object

to be attained.”   Id. at 21 (quoting 1 Pa.C.S. § 1921(c)(1), (3), (4)).      New Werner

emphasizes that the Superior Court has expressed the borrowing statute “unequivocally

evince[s] the legislative intent to prevent a plaintiff who sues in Pennsylvania from

obtaining greater rights than those available in the state where the cause of action arose.”

Id. (quoting Gwaltney v. Stone, 564 A.2d 498, 500-01 (Pa. Super. 1989)). Based on this

clear intent, New Werner asserts the Superior Court erred in relying instead on the “short

title” of the statute to resolve the ambiguity. Id. at 22. New Werner argues that the title

of a statute is not dispositive under 1 Pa.C.S. § 1924, and should not be relied on when

it conflicts with the plain language and legislative intent. Id. According to New Werner,




                                      [J-24-2022] - 10
the Superior Court’s holding “encourages the very forum shopping that the borrowing

statute seeks to prevent.”7 Id. at 23.

       Lastly, New Werner criticizes the Superior Court’s reliance on Consolidated Grain

because the Oklahoma borrowing statute is materially different from Pennsylvania’s

borrowing statute, in that Oklahoma applies the period of limitation that “last bars the

claim,” which is not uniform with Pennsylvania’s borrowing statute mandating the earliest

time-bar. Id. at 25. New Werner notes that “a plaintiff who sues in Oklahoma can obtain

greater rights than those available in the state where the cause of action arose,” which is

the opposite of the purpose of Pennsylvania’s borrowing statute. Id. at 25. Because of

this nonuniformity, New Werner contends that the Superior Court improperly relied on

Section 1927 of the Statutory Construction Act. Id. For these reasons, New Werner

maintains this Court should reverse the Superior Court and hold that the phrase “period

of limitation” in the borrowing statute includes foreign jurisdictions’ statutes of repose.

       In advocating for affirmance of the Superior Court’s decision, Kornfeind also

asserts the plain language of the borrowing statute supports his position that it does not

apply to statutes of repose.     Kornfeind, however, claims that the phrase “period of

limitation” in conjunction with “applicable to a claim accruing outside this Commonwealth”

shows that it applies only to statutes of limitations and not to statutes of repose.

Kornfeind’s reasoning mirrors the Superior Court’s – only statutes of limitations are

related to accrual, while statutes of repose extinguish a claim regardless of whether the




7 Amici Curiae Philadelphia Association of Defense Counsel and the Pennsylvania
Defense Institute, Inc. argue that because the plain language of the statute does not
exclude statutes of repose, this Court should interpret the ambiguous language to include
statutes of repose because that is most consistent with the purpose of the borrowing
statute, i.e., to discourage forum shopping. Amici Brief at 10.



                                      [J-24-2022] - 11
cause of action has accrued.8      Kornfeind’s Brief at 11. Because the borrowing statute

uses “statute of limitations” and “accrued,” but not “repose,” Kornfeind maintains its plain

terms apply only to statutes of limitations. Id. at 12-13.

       Alternatively, Kornfeind argues that if we find “period of limitation” is ambiguous,

we should adopt the Superior Court’s analysis and invocation of the borrowing statute’s

short title to resolve the ambiguity. Id. at 13 (citing 1 Pa.C.S. § 1924 (providing the title

of a statute may be used to aid in its construction)). Because the short title uses “statute

of limitations,” a legal term of art, Kornfeind maintains it applies to only foreign statutes of

limitations. Id. at 14. Kornfeind further notes that the omission of “statute of repose” is

proof that it applies only to statutes of limitation. Id. Further, Kornfeind endorses the

Superior Court’s discussion of Consolidated Grain because the Oklahoma borrowing

statute is substantively similar to ours in that both use the term “period of limitation” in

conjunction with “accrual.” Id. at 21-22. Like the Superior Court, Kornfeind views the

difference in selecting the period that last bars the claim as immaterial to the interpretation

of the operative terms. Id. at 22. Accordingly, Kornfeind maintains this Court should

affirm the Superior Court and hold the borrowing statute does not encompass foreign

statutes of repose.

B. ANALYSIS

       Although never addressed by this Court, Pennsylvania has had some form of a

borrowing statute for over a century.       The first borrowing statute, enacted in 1895,

provided:

              When a cause of action has been fully barred by the laws of
              the State or country in which it arose, such a bar shall be a
              complete defense to an action thereon brought in any of the
              courts of this Commonwealth.

8Amicus Curiae the Pennsylvania Association for Justice similarly advocates affirming
based on the Superior Court’s reasoning. Amicus Brief at 4.


                                       [J-24-2022] - 12
Act of June 26, 1895, P.L. 375, 12 P.S. § 39 (repealed Apr. 28, 1978, P.L. 202, No. 53).

It remained in effect until the enactment of the Judiciary Act of 1976 and subsequent

Judiciary Act Repealer Act of 1978 substituted the current borrowing statute, which was

“[p]atterned after [the] Uniform Statute of Limitations on Foreign Claims Act [of 1957].” 42

Pa.C.S. § 5521, Bar Ass’n Comment; see also Pa. Bar Ass’n Judicial Code Explanation,

Title 42 (stating “[t]he language of the Uniform Statute of Limitations on Foreign Claims

Act has been substituted for the borrowing statute.”). As set forth above, the current

Section 5521 provides:

              § 5521. Limitations on foreign claims

              (a) Short title of section.—This section shall be known and
              may be cited as the “Uniform Statute of Limitations on Foreign
              Claims Act.”

              (b) General rule.—The period of limitation applicable to a
              claim accruing outside this Commonwealth shall be either that
              provided or prescribed by the law of the place where the claim
              accrued or by the law of this Commonwealth, whichever first
              bars the claim.

              (c) Definition.—As used in this section “claim” means any
              right of action which may be asserted in a civil action or
              proceeding and includes, but is not limited to, a right of action
              created by statute.
42 Pa.C.S. § 5521.

       Turning to the issue before this Court, we conclude that the plain language of

Section 5521 does not encompass a foreign jurisdiction’s statute of repose. Section

5521’s use of “period of limitation” coupled with “claim” and “accruing” evinces the

legislature’s intent to borrow only a foreign jurisdiction’s statute of limitations when the

foreign jurisdiction’s statute of limitations would first bar a claim. Section 5521 employs

language associated exclusively with statutes of limitation. Statutes of limitation begin to

run when a claim accrues. Vargo v. Koppers Co., Inc., Eng’g & Constr. Div., 715 A.2d



                                      [J-24-2022] - 13
423, 425 (Pa. 1998). In contrast, statutes of repose begin to run “from the date of the last

culpable act or omission of the defendant.” Dubose v. Quinlan, 173 A.3d 634, 644 (Pa.

2017) (quoting CTS Corp. v. Waldburger, 573 U.S. 1, 8 (2014)). As such, a statute of

repose is not dependent upon the accrual of any claim. Id. Accordingly, we agree with

the Superior Court that Section 5521’s reference to “[t]he period of limitation applicable

to a claim accruing outside this Commonwealth” plainly encompasses only statutes of

limitation and not statutes of repose. See Kornfeind, 241 A.3d 1212, 1221-22.

       Moreover, given that borrowing statutes are aimed at remedying a choice of law

problem that occurs when a claim accrues outside of the forum state, it is significant that

statutes of limitation and statutes of repose are treated differently in the conflicts of law

context.   Under Pennsylvania law, a statute of limitations is considered procedural

because it “extinguishes the remedy rather than the cause of action[,]” whereas a statute

of repose is “substantive and extinguishes both the remedy and the actual cause of

action.” Westinghouse Elec. Corp./CBS v. Workers' Comp. Appeal Bd. (Korach), 883

A.2d 579, 588 n.11 (Pa. 2005) (citation omitted). As a general rule, Pennsylvania applies

its own procedural law when it is the forum state. Commonwealth v. Sanchez, 716 A.2d

1221, 1223 (Pa. 1998); see also Commonwealth v. Eichinger, 915 A.2d 1122, 1133 (Pa.

2007) (recognizing “[i]t is a fundamental principle of conflicts of laws that a court will use

the procedural rules of its own state.”). A dispute concerning the applicable substantive

law, however, leads to a choice of law analysis based on the policies and interests of the

jurisdictions involved. Griffith v. United Air Lines, Inc., 203 A.2d 796, 805 (Pa. 1964).

Given these principles, there is a potential risk of forum shopping if Pennsylvania’s statute

of limitations, as a procedural rule, applies to permit a claim that is time-barred by the

jurisdiction in which it accrued.




                                      [J-24-2022] - 14
       The plain language of Section 5521(b) is clear that it was intended to remedy such

a scenario by borrowing a foreign state’s shorter statute of limitations, despite

Pennsylvania’s general rule that it always applies its procedural law. Accord Owen &

Davis on Products Liability § 24:9 (explaining “[b]ecause the traditional characterization

of statutes of limitations as procedural has been known to encourage forum shopping,

states have enacted borrowing statutes which borrow the statute of limitations of another

state, usually where the cause of action arose, accrued[,] or originated.”) (footnotes

omitted).   On the other hand, because Pennsylvania treats statutes of repose as

substantive law, Pennsylvania’s longer repose period will never automatically apply when

it is serving as the forum state. Instead, when Pennsylvania’s longer repose period is in

conflict with a foreign jurisdiction’s shorter repose period, as it is in this case, a

Pennsylvania court will conduct a choice of law analysis. There is no indication in the

plain language of Section 5521 that it intended to borrow the substantive law of another

state or circumvent a choice of law analysis. Such concerns are plainly beyond the scope

of Section 5521. See Commonwealth v. Johnson, 26 A.3d 1078, 1090 (Pa. 2011) (stating

“as a matter of statutory interpretation, although one is admonished to listen attentively to

what a statute says; one must also listen attentively to what it does not say.”) (quoting

Kmonk-Sullivan v. State Farm Mut. Auto. Ins. Co., 788 A.2d 955, 962 (Pa. 2001)).

       For these reasons, we conclude the plain language of Section 5521 does not

encompass a foreign jurisdiction’s statute of repose.       Accordingly, the order of the

Superior Court that affirmed the denial of New Werner’s motion for summary judgment is

affirmed.

       Jurisdiction relinquished.


       Chief Justice Baer and Justices Todd, Dougherty, Wecht and Brobson join the
opinion.



                                      [J-24-2022] - 15
Justice Donohue did not participate in the consideration or decision of this matter.




                              [J-24-2022] - 16